Citation Nr: 0725839	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  05-14 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas



THE ISSUE

Entitlement to service connection for end stage liver 
disease, to include chronic hepatitis B infection and 
cirrhosis of the liver.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1965 to July 
1967.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision issued 
by the RO.  

The veteran testified before a Decision Review Officer (DRO) 
in a hearing at the RO in November 2005.

The Board remanded this case back to the RO in January 2007 
for further development of the record.  



FINDINGS OF FACT

1.  The veteran did not manifest complaints or findings of 
end stage liver disease, including chronic hepatitis B and 
cirrhosis of the liver in service or for many years 
thereafter.  

2.  The currently demonstrated end stage liver disease is not 
shown to be due to any event or incident in service.  




CONCLUSION OF LAW

The veteran's is not shown to have a disability manifested by 
end stage liver disease due to disease or injury that was 
incurred in or aggravated by service; nor may cirrhosis be 
presumed to have incurred therein.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  The regulations implementing the 
VCAA provisions have since been published.  38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO has obtained records of treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing his claimed disorder.  There is no 
indication from the record of additional medical treatment 
for which the RO has not obtained, or made sufficient efforts 
to obtain, corresponding records.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in October 2004 and January 2007 letters.  

By these letters, the RO also notified the veteran of exactly 
which portion of that evidence was to be provided by him and 
which portion VA would attempt to obtain on his behalf.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.  

Recently, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that while the VCAA notice 
need not be contained in a single communication, post-
decisional documents (e.g., Statements or Supplemental 
Statements of the Case) cannot satisfy the duty to notify.  

The Federal Circuit further held that such notice should be 
sent prior to the appealed rating decision or, if sent after 
the rating decision, before a readjudication of the appeal.  
Id.  

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet.App. 537 
(2006).  

In this decision, the Court determined that VCAA notification 
did not require an analysis of the evidence already contained 
in the record and any inadequacies of such evidence, as that 
would constitute a preadjudication inconsistent with 
applicable law.  

Additionally, the Court found that a Supplemental Statement 
of the Case, when issued following a VCAA notification 
letter, satisfied the due process and notification 
requirements for an adjudicative decision as required under 
the Federal Circuit's Mayfield decision.  

Here, the noted VCAA letters were issued both prior and 
subsequent to the appealed December 2004 rating decision.  
However, as indicated, the RO has taken all necessary steps 
to both notify the veteran of the evidence needed to 
substantiate his claim and assist him in developing relevant 
evidence.  

The Board is also aware of the considerations of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), regarding the 
need for notification that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the May 2007 Supplemental Statement of the Case, the RO 
notified the veteran of the evidence necessary to establish 
both disability ratings and effective dates in compliance 
with these requirements.  Id.  

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, certain chronic diseases, including cirrhosis of the 
liver, may be presumed to have been incurred during service 
if manifested to a compensable degree within one year of 
separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The Board notes that the veteran received treatment during 
service for pyoderma granulosa of the umbilicus.  An October 
1965 service record indicated a benign mass in the right 
lower quadrant of the liver.  The remaining service medical 
records, including the July 1967 separation examination, 
contain no indication, complaints, or treatment for a liver 
disorder.  

Subsequent to service, the private medical records from April 
to October 2004 document the treatment the veteran received 
for his end stage liver disease as a result of chronic 
hepatitis B and cirrhosis of the liver.  

It was noted that the veteran had cirrhosis secondary to 
hepatitis B and possibly alcohol.  His risk factors for liver 
disease were noted to include a history of some alcohol use 
consisting of about two drinks daily for 35 years.  It was 
also noted that he had been in Vietnam in the 1960's when he 
did have sexual contact that was described as being protected 
sex.  

An August 2004 statement from the private physician indicated 
the veteran recently underwent a liver transplant.  The 
physician noted that the veteran was diagnosed with hepatitis 
B which possibly led to his cirrhosis of the liver.  

The physician indicated that the veteran had no prior history 
of blood transfusions or intravenous drug use; however, he 
did note his service overseas.  The physician opined "it was 
probable that [the veteran] contracted hepatitis B working 
overseas, especially in the Far East area where hepatitis B 
is rampant."  

The VA treatment records from September 2004 to March 2007 
are replete with references to treatment the veteran received 
for his liver disorder.  

In a February 2007 VA examination report, the examiner 
indicated that the claims file was unavailable for review.  
The examiner noted the veteran's history of treatment for 
cirrhosis of the liver related to hepatitis B.  The veteran 
reported he had never used illicit or injectable drugs.  He 
believed he contracted hepatitis B during service as a result 
of the inoculation procedures employed by the military.  

The VA examiner commented that chronic hepatitis B was 
transmitted by contaminated needles or sexually.  The 
examiner opined that it was unlikely that the veteran got 
hepatitis from an air gun inoculation device, as a published 
study had found that this was very unlikely.  The examiner 
was unable to identify a likely source of the veteran's 
hepatitis without resulting to speculation.  

In an April 2007 VA addendum examination report, the examiner 
indicated that the entire claims file was reviewed.  The 
examiner opined that "it [was] unlikely that the veteran 
contracted hepatitis B during his military service, as there 
was no evidence of blood transfusion, exposure to body 
fluids, or use of illicit injectable drugs.  Thus, it would 
require speculation to state how and when the veteran 
contracted this infection."  

In this case, as indicated, there exists competent evidence 
for and against the veteran's claim.  It is therefore the 
responsibility of the Board to weigh this evidence so as to 
reach a determination on the veteran's claim.  See Hayes v. 
Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. 
App. 190, 192-93 (1992) (it is the responsibility of the 
Board to assess the credibility and weight to be given the 
evidence).  

Several considerations must be addressed in cases where there 
are competent but conflicting medical opinions.  

First, the Board may only consider independent medical 
evidence to support its findings and may not provide its own 
medical judgment in the guise of a Board opinion.  See Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1990).  

The Board, however, may favor the opinion of one competent 
medical professional over that of another so long as an 
adequate statement of reasons and bases is provided.  See 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Second, the probative value of a medical opinion largely 
depends upon the extent to which such an opinion was based on 
a thorough review of a veteran's medical history, as 
contained in his claims file.  

In cases where an examiner who has rendered a medical opinion 
has not had an opportunity to review the veteran's medical 
records, the medical opinion's probative value is 
substantially limited.  See Miller v. West, 11 Vet. App. 345, 
348 (1998) (bare conclusions without a factual predicate in 
the record are not considered probative); Gabrielson v. 
Brown, 7 Vet. App. 36, 40 (1994).  

Third, the fact that an opinion is relatively speculative in 
nature also limits its probative value.  For example, an 
examiner's opinion that a current disorder "could be" 
related to, or that there "may be" some relationship with, 
symptomatology in service makes the opinion of the examiner 
too speculative in nature.  See Bostain v. West, 11 Vet. App. 
124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33 
(1993) (a medical opinion expressed in terms of "may" also 
implies "may or may not" and is too speculative to 
establish a causal relationship).  See also Warren v. Brown, 
6 Vet. App. 4, 6 (1993) (a doctor's statement framed in terms 
such as "could have been" is not probative).  

Fourth, the fact that a veteran has received regular 
treatment from a physician or other doctor is certainly a 
consideration in determining the credibility of that doctor's 
opinions and conclusions.  

That notwithstanding, the United States Court of Appeals for 
Veterans Claims (Court) has declined to adapt a "treating 
physician rule" under which a treating physician's opinion 
would presumptively be given greater weight than that of a VA 
examiner or another doctor.  See Winsett v. West, 11 Vet. 
App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. App. 467-
471-3 (1993).  

Finally, evidence of a prolonged period without medical 
complaint after service can be considered along with other 
factors in the analysis of a service connection claim.  
See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Given its review of the record, the Board finds the February 
and April 2007 VA examination reports to have greater 
probative value than the August 2004 private physician 
opinion statement.  See Owens v. Brown, 7 Vet. App. at 433.  

The August 2004 private physician opinion statement is of 
limited probative value in deciding this matter because it 
gives no indication that it was based on a review of the 
claims file or consideration of the service medical records.  
See Miller v. West, 11 Vet. App. at 348; Gabrielson v. Brown, 
7 Vet. App. at 40.  

The basis for the medical statement also is not adequately 
explained.  By contrast, the record shows that the April 2007 
VA examination included a review of the claims file in 
conjunction with the opinion offered.  

Further, the Board finds the August 2004 private opinion is 
of limited probative value because of its speculative nature.  
In this regard, the Board notes that the physician concluded 
that there was no definitive way of confirming his opinion.  
See Bostain v. West, 11 Vet. App. at 127-28, quoting Obert v. 
Brown, 5 Vet. App. at 33 (1993); see also Warren v. Brown, 6 
Vet. App. at 6 (1993).  

Finally, the Board notes that the claimed end stage liver 
disease, including hepatitis B and cirrhosis was not 
clinically demonstrated until more than thirty-seven years 
following his separation from service.  See Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board notes that the veteran has submitted excerpts from 
the internet regarding various topics relating to hepatitis 
B.  These documents, however, contain no specific findings 
pertaining to the veteran's hepatitis B that was first 
manifest many years after discharge from service.  

As a lay person, relying on a generic medical treatise, the 
veteran is not qualified to render a medical opinion as to 
the etiology of his current liver disorder including 
hepatitis B.  See Wallin v. West, 11 Vet. App. 509, 514 
(1998) (treatise evidence cannot simply provide speculative 
generic statements not relevant to the veteran's claim," but, 
"standing alone," must include "generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon 
objective facts rather than on an unsubstantiated lay medical 
opinion" (citing Sacks v. West, 11 Vet. App. 314, 317 
(1998))); see also Stadin v. Brown, 8 Vet. App. 280, 284 
(1995).  

The document supplied by the veteran simply provides 
speculative generic statements.  Therefore, the 
aforementioned excerpts lack probative value in the 
consideration of the veteran's claim.  

The other evidence of record supporting the veteran's claim 
are his own lay statements, as indicated in the November 2005 
RO hearing.  While competent to testify to continuity of 
symptomatology capable of lay observation, the veteran has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  

Accordingly, his lay opinion does not constitute competent 
medical evidence and lacks probative value.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 
(Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 (1996).  

Thus, the Board finds the preponderance of the evidence is 
against the veteran's claim of service connection for end 
stage liver disease, to include chronic hepatitis B infection 
and cirrhosis of the liver.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  

That doctrine, however, is not applicable in this case 
because the preponderance of the evidence is against the 
veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).  



ORDER

Service connection for end stage liver disease, to include 
chronic hepatitis B infection and cirrhosis of the liver is 
denied.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


